Citation Nr: 1009758	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psoriasis, 
and if so whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1950 to March 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The record shows that the Veteran's claim was originally 
denied in an August 1961 rating decision.  In August 2003, 
the Veteran filed to reopen his previously denied claim of 
entitlement to service connection for psoriasis.  The claim 
was denied in the above referenced May 2004 decision.  The 
Veteran initiated an appeal of this decision, and in November 
2008, the Board determined that new and material evidence had 
not been received to reopen the previously denied claim.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2009 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion 
for Remand.  The Board's decision was vacated and the 
Veteran's claim was remanded to the Board because they had 
not properly assessed the probity of a private physician's 
1992 report.  

The issue of entitlement to service connection for psoriasis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating action of August 1961 the Veteran's claim of 
entitlement to service connection for psoriasis was denied.  
It was held that there was no evidence of the disorder during 
service.  Appellant was notified of the denial and did not 
appeal.  

2.  The evidence associated with the claims folder subsequent 
to the final August 1961 rating decision includes a private 
physician's report from 1992 in which he attested that the 
Veteran had had psoriasis since 1954 and that he had treated 
him since 1959.  

3.  The 1992 private physician's report, when the credibility 
is presumed for purposes of reopening, is evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for psoriasis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for psoriasis, 
and the need to remand that issue for additional information 
with regard to the merits of the case, no further discussion 
of VCAA compliance is needed.  

Background - Psoriasis

Initially, the Veteran was denied entitlement to service 
connection for psoriasis in an unappealed rating decision 
dated in August 1961, based on the RO's determination that he 
did not present evidence that he incurred a skin condition 
during service.  The evidence then of record included the 
service treatment records (STRs) which are negative for 
report of, or diagnosis of, a skin disorder.  Also of record 
was a post service VA examination from July 1961 which 
included a diagnosis of psoriasis, seborrheic type.  The 
Veteran asserted that this condition first occurred during 
service.  However, as there was no nexus showing that this 
skin disorder was incurred during service from numerous years 
before, the RO denied the claim of service connection.  

Criteria and Analysis

Because the Veteran did not file a timely appeal as to the 
August 1961 denial of his claim for service connection for 
psoriasis, that decision became final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2009).  This means there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

According to the amended version of 38 C.F.R. § 3.156(a) 
(2009), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

The subsequently received evidence includes a private 
physician's report from 1992.  In the report, Dr. B.L.S. 
attested that the Veteran had had psoriasis since 1954 and 
that he had treated the Veteran since 1959 for skin problems.  
This evidence is new.  Furthermore, it is not cumulative or 
redundant of the evidence previously of record, presuming its 
credibility for reopening, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
raise a reasonable possibility to substantiate the claim.  
Accordingly, it is new and material and reopening of the 
claim for service connection for psoriasis is in order.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for psoriasis is reopened; 
to this extent only, the appeal is granted.  



REMAND

While the evidence of record does not confirm that the 
Veteran had a skin disorder during service, the Board finds 
that a VA examination addressing the nature and etiology of 
the Veteran's claimed psoriasis is "necessary" under 
38 C.F.R. § 5103A(d) given the private physician's statement 
that the Veteran's skin problems started within one year 
after service, and the Veteran's assertions throughout the 
appeal process that skin problems originated during service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The Veteran should be afforded a VA 
dermatological examination, with an 
appropriate examiner, to determine the 
nature and etiology of his psoriasis.  
His claims file should be made available 
to the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each skin disorder shown 
upon examination.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any and all current 
skin disorders present, are etiologically 
related to the Veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim of 
service connection for a skin disorder, 
to include psoriasis, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


